Citation Nr: 1548481	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  12-19 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) under 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant, D.H, and K.S.



ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from February 1946 to August 1947.  The Veteran died in April 2009.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Denver, Colorado Department of Veterans Affairs (VA) Regional Office (RO).  The claims file is now in the jurisdiction of the Chicago, Illinois RO.  In September 2015, a videoconference hearing was held before the undersigned; a transcript of the hearing is in the record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on her part is required.


REMAND

The appellant seeks entitlement to DIC under 38 U.S.C.A. § 1151.  She alleges VA treatment of the Veteran for a non-service connected disability was either the principal or a contributory cause of his death.  At the time of his death, the Veteran did not have any service-connected disabilities but was hospitalized and under VA care.  

The appellant has raised multiple theories of entitlement.  In multiple statements and at the September 2015 Board hearing, she has contended infections (including methicillin-resistant staphylococcus aureus (MRSA), sepsis, and bacteremia) the Veteran contracted in 2004 (after a piece surgical sponge was allegedly mistakenly left in surgical incision for an aneurism repair) and again in March 2009 (when a pacemaker was allegedly implanted using equipment improperly cleaned by VA treatment providers) contributed to and/or caused his death.  Alternatively, she argues careless and negligent care (allegedly including puncturing his intestines and causing sepsis while aspirating fluid from his abdomen, providing inadequate care for his diagnosed infections, delaying surgery at a non-VA hospital (St. Louis University Hospital) to remove kidney stones, and delaying transfer to another VA facility (the John Cochran VA Medical Center (VAMC)) that could provide adequate care for his infections, and prescribing medication to which he was allergic) he received while treated at VA facilities between February 2009 and April 2009 hastened his death.

The Veteran's death certificate shows that the immediate cause of his death was bacteremia/sepsis.  Anemia and cryptogenic cirrhosis were listed as underlying causes.  He died in April 2009 while under VA care; VA had a responsibility to properly address any health concerns that arose during his hospitalization.  

The contentions and the evidence raise critical medical questions that must be addressed by competent medical evidence to allow for an informed appellate determination on this issue.  On October 2011 VA cardiology review of the record, the Veteran was noted to have had: myocardial infarction, CAD, congestive heart failure, implanted cardiac pacemaker, diastolic dysfunction, sick sinus syndrome, and hypertension.  The consulting provider opined all the diagnoses had multifactorial etiologies.  In a separate examination report, that provider noted the Veteran also had diagnoses of cirrhosis of the liver, ascites, and cholelithiasis.  He opined the death of the Veteran did not "result from carelessness, negligence, lack of proper skill, [or] error in judgment."  He opined it was rather the "result of an event that could not reasonably have been foreseen or anticipated by a competent and prudent health care provider/trainer/examiner."  He explained that the Veteran's "multifactorial problems" were related to his neglect of weight gain, smoking, and drinking alcohol.  He noted the Veteran had quit tobacco and alcohol abuse, but found the pathology effects along with obesity caused what happened.  The Board notes the examiner opined "it is less likely as not (less than 50/50 probability) caused by or a result of the VA medical or surgical treatment/VA training/VA examination at VAMC St. Louis."  The examiner was likely referring to the Veteran's death, but the event or disability he was referring to was left out.  The opinion, as written, is unclear, conclusory, and unaccompanied by a sufficient explanation of rationale, and the Board finds it inadequate for rating purposes.   Notably, the examiner did not address the Veteran's care at the Marion VAMC.  Consequently, development for a further, adequate, medical opinion is necessary.

In her July 2012 substantive appeal, the appellant reported the Veteran stopped smoking in 1960 and only drank occasionally prior to 1975, when he stopped all together.  She also reported he never weighed more than 220 pounds.  In an attached statement signed by the appellant and a Veteran Service Officer, the appellant contended the medical evidence supported her DIC claim and outlined her contentions in a detailed manner.  She also noted a VA Office of Inspector General Office of Healthcare Inspections report (No. 08-03083-17) indicated the Marion and John Cochran VAMCs were found to have issues with infection control and sanitizing equipment, respectively.  On remand, the cited Inspector General report should be associated with the record (it is a public record and is alleged to contain information pertinent to the matter at hand).  

The treatment records associated with the Veteran's record do not appear to include the complete records of his treatment at St. Louis University Hospital between January and February 2009, from the Marion VAMC in Marion, Illinois between February 2009 and April 2009, and from the John Cochran VAMC in St. Louis, Missouri in March 2009.  The available records indicate he began receiving care at the St. Louis University Hospital in January 2009, underwent a cardiac catheterization there on February 2, 2009, and was transferred to the Marion VAMC on February 20, 2009.  He was transferred to the John Cochran VAMC on March 3, 2009 for a pacemaker implantation and transferred back to the Marion VAMC on March 5.  He was discharged later in March 2009.  On April 16, 2009, he was readmitted to the Marion VAMC for increased abdominal growth, underwent a large-volume paracentesis, and was discharged on April 18.  He was readmitted the next day.  The complete records of his treatment during these hospitalizations are not associated with claims file.  Such records are evidence pertinent (perhaps critical) to the medical questions raised, and an attempt to secure them is necessary.  

The case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should advise the appellant that the complete records of all evaluations or treatment the Veteran received while hospitalized at the St. Louis University Hospital are pertinent evidence in the matter at hand, and ask her to provide an authorization for VA to secure the complete records of such treatment.  The AOJ should secure for the record complete clinical records identified.  If the records sought are not received pursuant to VA's request, the AOJ should so advise the appellant, and also advise her that ultimately it is her responsibility to ensure that private treatment records are received.  

2. The AOJ should arrange for exhaustive development to obtain complete clinical records of any (and all) evaluations and/or specialist consultations, and treatment the Veteran received at the Marion and John Cochran VAMCs between February 2009 and April 2009 (including operative notes and prescription records (of all medications prescribed and administered while he was hospitalized)).  If any records of such treatment have been lost or destroyed, it should be so certified.  The scope of the search must be noted in the record.

3. The AOJ should secure for the record a copy of  the Inspector General report cited by the appellant (No. 08-03083-17).  [The Board notes it appears to be available online].

4. After the above development is completed, the AOJ should secure an advisory medical opinion by an appropriate physician to address the medical questions presented by the appellant's claim.  The entire record (to include this remand, appellant's contentions (outlined in a detailed statement attached to her July 2012 substantive appeal), the Board hearing transcript, the VA Inspector General report, his VA and private treatment records, and the death certificate) must be reviewed by the consulting physician.  Upon review of the record, the physician should provide opinions that respond to the following:

(a) Based on the factual evidence of record, is it at least as likely as not (a 50 percent or better probability) that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in the course of VA treatment the Veteran received, including during his VA hospitalizations, caused or contributed to his death.  Please discuss the standard of care he received (specifically addressing the appellant's allegations, outlined above), to include the promptness of the care and the medications he was given.  

(b) If it is determined that there was no fault on the part of VA in the treatment the Veteran received, please indicate whether his death was due to an event not reasonably foreseeable.

The examiner must explain the rationale for all opinions in detail, citing to supporting factual data.

5. The AOJ should then review the entire record and readjudicate the claim on appeal.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, and afford the appellant and her representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (5).

